Citation Nr: 0605970	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 2003, 
for the award of service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Appellant's spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned a noncompensable (zero percent) rating for the 
bilateral hearing loss and a 10 percent rating for tinnitus 
effective July 23, 2003.  The veteran's disagreement with the 
noncompensable rating for his bilateral hearing loss and his 
disagreement with the July 23, 2003, effective date for the 
10 percent rating for tinnitus led to this appeal.  

The veteran's claims file includes a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, dated in November 1996, which appoints the 
Texas Veterans Commission as the veteran's representative.  
That form includes an annotation indicating that the 
appointment was revoked in July 2000 because of appointment 
of the American Legion as the veteran's representative.  The 
claims file does not include any other documentation of the 
American Legion appointment, but does show that when the RO 
sent the veteran a letter in August 2003, it indicated it was 
sending the American Legion a copy of the letter.  
Thereafter, on its June 2004 rating decision the RO 
identified the Texas Veterans Commission as the veteran's 
representative, and the July 2004 letter forwarding the 
rating decision to the veteran indicates that the RO also 
sent a copy of that letter and the rating decision to the 
Texas Veterans Commission.  

The record shows that in July 2004 the RO received a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, which appoints the veteran's spouse as his 
representative.  See 38 C.F.R. § 20.605 (2005).  Although 
there is no indication that the veteran has revoked this 
appointment in favor of the Texas Veterans Commission, the RO 
has continued to treat that organization as the veteran's 
representative, and that organization filed statements on the 
veteran's behalf in January 2005 and April 2005.  While the 
RO did not furnish the veteran's spouse, as the veteran's 
agent, separate copies of the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), the VA Form 21-
22a filed in July 2004 shows that the veteran and his spouse 
share the same address.  Under these circumstances the Board 
concludes that due process requirements of 38 C.F.R. 
§§ 19.30, 19.31 regarding provision of copies of SOCs and 
SSOCs to the appellant's representative have effectively been 
met, and that it would serve no useful purpose to delay the 
decision in this appeal in order to send separate copies of 
the SOC and SSOC to the veteran's spouse as his 
representative.  

Review of the record shows that in letters received at the RO 
in October 2004 and November 2004, the veteran stated that he 
believes he deserves to have the maximum percentage of 
disability allowed for tinnitus.  This indicates that the 
veteran may be claiming entitlement to an increased rating 
for his bilateral tinnitus, to include separate compensable 
ratings for each ear.  The Board refers this matter to the RO 
for clarification and any appropriate action.  


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for hearing loss and tinnitus on July 19, 1994.  

2.  In a rating decision dated in June 1995, the RO denied 
service connection for hearing loss with tinnitus. 

3.  The veteran's service entrance examination received in 
February 1996 and service personnel records received in 
September 2003 relate to unestablished facts necessary to 
substantiate the claim for service connection for tinnitus 
and raise a reasonable possibility of substantiating the 
claim.  

4.  As reconsideration of the RO's June 1995 decision denying 
the veteran's claim for service connection for tinnitus is 
required, and the medical evidence shows that tinnitus is 
linked to in-service noise exposure, the proper effective 
date for a grant of service connection for tinnitus is the 
date of receipt of the original claim.  

5.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his bilateral hearing 
loss increased rating claim, and relevant evidence necessary 
for an equitable disposition of his claim has been obtained.  

6.  The veteran has level I hearing loss in the right ear and 
level I hearing loss in the left ear.  

7.  The veteran's service-connected bilateral hearing loss 
does not result in an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  Service department records received in February 1996 and 
September 2003 constitute new and material evidence; 
accordingly, reconsideration of the RO's June 1995 decision 
denying the veteran's claim for service connection for 
tinnitus is required.  38 C.F.R. § 3.156(c) (2005).  

2.  The proper effective date for a grant of service 
connection for tinnitus is July 19, 1994.  38 C.F.R. 
§ 3.400(b)(2) (2005).  

3.  The criteria for a compensable schedular rating for the 
veteran's bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  

4.  Referral for application of extraschedular provisions to 
the veteran's bilateral hearing loss is not warranted.  
38 C.F.R. § 3.321(b) (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  

In this case, the veteran's claim for an earlier effective 
date for service connection for tinnitus and his claim for a 
higher initial rating for bilateral hearing loss were 
initiated by a July 2004 notice of disagreement with a June 
2004 RO rating decision granting service connection for 
tinnitus effective July 23, 2003, and granting service 
connection for bilateral hearing loss and assigning an 
initial noncompensable rating for that disability.  In 
connection with the claims for service connection, the RO had 
sent the veteran an August 2003 letter for purposes of 
compliance with the VCAA, including explaining that new and 
material evidence was required to reopen previously denied 
claims and telling the veteran what the evidence must show to 
establish service connection, what evidence VA would obtain, 
and what evidence he should provide.  Subsequent to receipt 
of the notice of disagreement, the RO did provide the veteran 
extensive information related to what is required to 
establish an earlier effective date for the award of service 
connection and what is required to establish an increased 
disability rating for hearing loss.  The RO did not, however, 
send the veteran a separate letter for purposes of compliance 
with the VCAA with respect to his claim for an earlier 
effective date for service connection for tinnitus or with 
respect to his claim for a higher initial rating for 
bilateral hearing loss, and such was not required by law.  
VAOPGCPREC 8-2003.  Only the August 2003 VCAA compliance 
letter, issued prior to the appealed rating decision for 
purposes of the initial service connection claim, was 
required.  Id.  

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, as will 
be explained below, the service medical records are 
incomplete.  The identified service and post-service evidence 
has been obtained to the extent possible.  The appellant has 
not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the May 2004 VA audiological examination 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal for a compensable rating for hearing loss.  
See 38 C.F.R. § 5103A(d).  This evaluation was thorough in 
nature and included relevant findings adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.




Factual background

In an application received by the RO on July 19, 1994, the 
veteran sought service connection for hearing loss and 
tinnitus.  In a statement received at the RO in October 1994, 
the veteran reported that for 15 of his 20 years in service 
he was assigned to flight line maintenance duties where he 
was exposed to high levels of hazardous noise from jet 
engines as well as ground support equipment.  He stated that 
by the time he retired from service in 1981 he had lost 
considerable hearing in both ears and had developed a very 
loud constant ringing in both ears.  He asserted that this 
could be verified by his service medical records.  The 
veteran's DD Form 214, Certificate of Release or Discharge 
from Active Duty, which was then of record, shows that the 
veteran's primary specialty for 20 years was 
airlift/bombardment aircraft maintenance technician.  

In October 1994, the RO received an audiological report and 
office records from a private otolaryngologist, J.S., M.D., 
dated in 1992.  The veteran complained of tinnitus and 
reported that he had been exposed to jet engines in the Air 
Force and that ringing as well as hearing loss started then 
and both had progressively worsened.  The veteran reported 
that he currently flew professionally and said that wind 
noise around the cabin caused some understanding problems.  
He also reported that background noise at restaurants, etc, 
caused communication problems and said that he had some 
problems hearing and understanding at home and in church.  
The assessment after review of the audiogram was moderate 
high frequency sensorineural hearing loss, bilaterally, which 
the physician said was probably noise induced, with tinnitus, 
bilaterally.  

In October 1994, in response to its request for service 
medical records, the RO received a report from the National 
Personnel Records Center (NPRC) indicating that it was 
enclosing the veteran's service medical records and dental 
records.  The RO sent another request for service medical 
records to the NPRC in December 1994, stating that only 
dental records had been sent previously.  In March 1995, the 
NPRC replied that all service medical records had been sent 
in October 1994 and provided the same response in May 1995 to 
a request from the RO that NPRC search for the veteran's 
service medical records under his service number.  In 
March 1995, in response to an inquiry from the RO, the 
veteran reported that he had none of his service medical 
records.  

In its June 1995 rating decision, the RO denied service 
connection for hearing loss with tinnitus as not well 
grounded.  The RO determined that the claim was an incomplete 
application because the claimed conditions were not shown 
during military service.  The RO informed the veteran of the 
evidence needed to make the claim well grounded and noted 
that multiple attempts to obtain service medical records had 
been unsuccessful.  

In February 1996, the RO received a statement form the 
veteran in which, in pertinent part, he noted that his claim 
for hearing loss had been denied due to not having any 
service medical records and he wished to reapply for another 
decision of service connection for hearing loss.  On the same 
date, the RO received a copy of the veteran's service 
enlistment examination dated in April 1961.  At that 
examination, the examiner evaluated the veteran's ears as 
normal, and reported that his hearing was 15/15 in each ear 
for whispered voice and 15/15 in each ear for spoken voice.  
Thereafter, the RO made repeated unsuccessful attempts to 
obtain the veteran's complete service medical records.  

In a rating decision dated in October 1996, the RO held, in 
pertinent part, that in the absence of any service medical 
records showing any treatment or diagnosis of the claimed 
condition, the claim for service connection for hearing loss 
was not well grounded and denied entitlement to service 
connection for hearing loss.  

In July 2003, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, which, in 
pertinent part, included claims for service connection for 
hearing loss and tinnitus.  Thereafter, the RO received 
copies of the veteran's Air Force performance evaluations 
dated from 1962 to 1980 along with copies of Air Force orders 
showing temporary duty assignments for the veteran.  Other 
evidence added to the record includes notarized statements 
from the veteran's family members and friends, additional 
records from Dr. J.S., dated in December 1997, multiple 
articles concerning the hazards of noise exposure, and the 
report of a May 2004 VA audiology examination.  Also added 
was a copy of a May 1981 letter from the veteran to his wife 
in which he reported that his ears were ringing.  

In a statement dated in October 2003, the NPRC reported that 
it had conducted an extensive and thorough search and was 
unable to locate the veteran's service medical records.  NPRC 
stated that it had concluded that the records don not exist, 
that NPRC does not have them, or that further efforts to 
locate them at NPRC would be futile.  

In its June 2004 rating decision, the RO, in pertinent part, 
in effect reopened the previously denied claim of service 
connection for bilateral hearing loss with tinnitus and 
granted service connection for those disabilities with a 
noncompensable rating for bilateral hearing loss and a 
10 percent rating for tinnitus, both effective from July 23, 
2003.  

In his notice of disagreement received at the RO in July 
2004, the veteran stated that he was appealing the zero 
percent given to him for his hearing loss because when he 
went into service he could hear normally and now was hearing 
disabled and unable to have a normal conversation.  He stated 
he felt he should receive the maximum disability allowed.  He 
also indicated his disagreement with the effective date 
assigned, indicating that he filed his original claim in 
1994.  He stated that the government had lost his records and 
he felt he was being punished for the government's lack of 
control over those records.  The RO issued a statement of the 
case in August 2004, construing the issues on appeal as 
entitlement to an effective date prior to July 23, 2003, for 
service connection for tinnitus and "evaluation of bilateral 
hearing loss, currently 0 percent disabling."

In the August 2004 statement of the case, the RO outlined the 
history of the veteran's case noting that it received the 
veteran's original claim for service connection for tinnitus 
in July 1994, denied it in June 1995, and provided him a 
notice letter in June 1995.  In its August 2004 statement of 
the case the RO further stated that it again denied the claim 
in a rating decision of October 1996 and notified the veteran 
of the decision by letter dated in October 1996.  The RO 
stated that because no appeal was received within one year 
following the decision notification letter of October 1996, 
the October 1996 rating decision became final.  While the RO 
is correct in stating that the veteran did not file a notice 
of disagreement with the October 1996 rating decision, that 
rating decision did not address service connection for 
tinnitus and is not relevant here.  In any event, on the 
arguable basis that the veteran did not appeal the June 1995 
denial of the claim for service connection for tinnitus, the 
RO determined that the July 23, 2003, date of receipt of the 
veteran's reopened claim, was the proper effective date for 
service connection.  

In October 2004, the veteran perfected his appeal on the 
issues of entitlement to an effective date earlier than July 
23, 2003 for service connection tinnitus, and at the same 
time he perfected his appeal on the issue of entitlement to 
an initial compensable rating for bilateral hearing loss.  

Analysis

Earlier effective date

As outlined above, in its June 2004 rating decision the RO 
granted service connection for tinnitus and assigned an 
effective date of July 23, 2003.  It is implicit in the 
veteran's appeal that he has a right to readjudication of the 
June 14, 1995, rating decision, a right confirmed by 
38 C.F.R. § 3.156(c) under the facts of this case, if new and 
material service department records (the report of the 
veteran's enlistment examination and service performance 
evaluation reports) have been received since the date of the 
June 14, 1995, rating decision.  

In this regard, 38 C.F.R. § 3.156(c) in pertinent part 
provides that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  

The date the veteran filed his application to reopen the 
claim for service connection for tinnitus was July 23, 2003.  
Consequently, as it applies to this case, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers that, by itself, or when considered 
with pervious evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

In this case, in February 1996, the RO for the first time 
received a copy of the report of the veteran's April 1961 
service enlistment examination obtained from the service 
department indicating that the veteran had no history, 
current complaint, finding, or diagnosis of tinnitus or 
ringing of his ears upon entry into service.  In September 
2003, the RO received copies of the veteran's in-service 
performance evaluation reports dated from 1962 to 1980, which 
document that the veteran worked on the flight line for B-52 
aircraft almost continuously throughout those years.  This is 
in contrast to the DD Form 214 previously of record, which 
identified aircraft maintenance technician as the veteran's 
primary specialty but did not document the scope or 
concentration of his direct duties with operational aircraft.  
The service enlistment examination showing no evidence of 
tinnitus at entrance into service and the performance 
evaluation reports documenting extensive exposure to jet 
aircraft maintenance operations and by inference extensive 
noise exposure in service relate to unestablished facts 
necessary to substantiate the veteran's claim, namely that 
tinnitus was not present at service entrance and that during 
service the veteran was exposed to extensive aircraft engine 
noise over many years.  This evidence, when considered with 
the September 1992 records from Dr. J.S, indicating that the 
veteran hearing loss with tinnitus was probably noise 
induced, raised a reasonable possibility of substantiating 
the claim for service connection for tinnitus, and are new 
and material evidence in the form of supplemental service 
department reports.  See 38 C.F.R. § 3.156.  

This shows that as of the time of the June 2004 rating 
decision, new and material evidence had clearly been received 
in supplemental service department reports, but the RO did 
not reconsider the June 14, 1995, rating decision that had 
denied service connection for tinnitus.  The provisions of 
38 C.F.R. § 3.156(c) require that this be done.  

This reconsideration is not to be limited to consideration of 
the evidence associated with the claims file at the time of 
the prior adjudication on June14, 1995, as it is to include, 
by regulatory direction, later-received service department 
records.  See 38 C.F.R. § 3.156(c).  This is not a claim of 
clear and unmistakable error, but rather is a reconsideration 
of a prior rating decision, and current laws and regulations 
therefore apply.  See, e.g., VAOPGCPREC 70-91 
(reconsideration of Board decision is based on the complete 
record as it exists at the date of reconsideration of the 
decision and is based on current legal standards).  In 
VAOPGCPREC 70-91, the VA Office of General Counsel based its 
holdings on the general rule that agencies must apply the law 
in effect at the time it renders its decision, even if that 
law had changed during the course of the proceeding.  Thorpe 
v. Housing Auth. Of the City of Durham, 393 U.S. 268, 281 
(1969).  

Accordingly, the standard of proof to be applied in this case 
is that set forth in 38 U.S.C.A. § 5107 (West 2002).  Under 
this standard, the veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  Moreover, under current law, in cases 
where service medical records have been lost or destroyed, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Also under current law, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Reconsidering the June 14, 1995, rating decision, the Board 
finds that the April 1961 service enlistment examination 
report shows that the veteran had no history, current 
complaint, finding, or diagnosis of tinnitus or ringing of 
his ears upon entry into service.  The service department 
performance evaluations dated from 1962 to 1982 document that 
the veteran worked on the flight line for B-52 aircraft 
almost continuously throughout those years and by inference 
show extensive noise exposure in service over a 20 year 
period.  The veteran's statements to his doctor in 1992 and 
to VA in 1994 that he had ringing in his ears during service 
are competent evidence because it is knowledge that came to 
him through his senses, i.e., that which is heard, felt, 
seen, smelled, or tasted.  Washington v. Nicholson, 19 Vet. 
App. 362, 367 (2005); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Further, the Board finds the veteran's statements to 
be credible and corroborated by mention of his ears ringing 
in a letter to his wife in May 1981 while he was still in 
service.  The VA physician who reviewed the record, including 
the service entrance examination report and the service 
performance evaluation reports, along with the other evidence 
of record, attributed the veteran's current tinnitus to noise 
exposure in service.  Based on this evidence, service 
connection for tinnitus is warranted.  

The veteran's claim corresponding to the above-reconsidered 
June 14, 1995, rating decision was received at the RO on July 
19, 1994.  Under the provisions of 38 C.F.R. § 3.400(b)(2) 
when a disability claim is received more than a year after 
separation from service, the effective date of compensation 
based on an original claim will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
Accordingly, the proper effective date for assignment of 
service connection for tinnitus is the date of receipt of the 
veteran's original claim, which is July 19, 1994.  


Rating for bilateral hearing loss

In its June 2004 rating decision the RO assigned an initial 
noncompensable rating for the veteran's bilateral hearing 
loss, and the veteran contends that because he cannot hear 
normally, he should receive the maximum disability rating 
allowed.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85(d).  The Rating Schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In considering the severity of the veteran's hearing loss 
disability, the Board has reviewed the medical history of the 
veteran (38 C.F.R. §§ 4.1, 4.2) and has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board further notes that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the present issue on appeal, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. 

In this case, however, the only authorized VA audiological 
evaluation during the appeal period was in May 2004, and at 
that time, pure tone thresholds, in decibels (db), were as 
follows:  





HERTZ




1000
2000
3000
4000

RIGHT
5
40
55
60

LEFT
20
30
50
55

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The pure tone average was 40 db in the right ear and 
39 db in the left ear.  The audiologist remarked that there 
was mild to moderately severe sensorineural hearing loss from 
1500 to 8000 Hz in the right ear and mild to moderately 
severe sensorineural hearing loss from 2000 to 8000 Hz in the 
left ear.  The physician who examined the veteran at that 
time reported a diagnosis of bilateral high frequency 
sensorineural hearing loss.  

These audiologic results produce a numeric designation of "I" 
for the right ear and "I" for the left ear.  When these 
numeric designations are applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100).  

The Board has carefully considered all potentially applicable 
regulatory provisions.  Table VIa at 38 C.F.R. § 4.85 
provides evaluations based on puretone thresholds averages, 
only, without consideration of speech discrimination test 
results.  This table and the evaluation based on puretone 
thresholds alone may be used only in certain circumstances 
authorized by the regulations.  38 C.F.R. § 4.85(c) permits 
the use of Table VIa when the examiner certifies that the use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
In this case, with puretone thresholds at 55 Hz or more only 
at 3000 and 4000 Hz in the right ear and only at 4000 Hz in 
the left ear, those conditions are clearly not met, and there 
is no basis for an evaluation based on puretone thresholds 
alone.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b). The VA 
audiology examination in this case did not show a puretone 
threshold of 70 db or more at 2000 Hz in either ear, and such 
provisions are not applicable in this case.  

The Board acknowledges that the May 2004 VA examination 
report documents that the veteran has less than perfect 
hearing.  Less than perfect hearing is not, however, the 
standard by which compensable ratings are assigned.  The 
schedular criteria are specific, and the veteran's hearing 
loss is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The Board also acknowledges that the veteran's ear hearing 
loss has been described as moderately severe at some 
frequencies.  The Board wishes to make it clear, however, 
that under the Rating Schedule, the fact that a veteran's 
hearing is less than optimal does not translate into a 
compensable disability rating.  Indeed, the Rating Schedule, 
which has been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.  

In order for the veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell, 9 Vet. App. at 339 (the Board 
may affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  In this 
regard, the Board notes only slight changes in puretone 
thresholds and speech discrimination scores at the May 2004 
examination as compared with private testing by Dr. J.S. in 
the early 1990s when the veteran was working successfully as 
an airline pilot.  The Board therefore finds there is no 
indication in the record that schedular evaluations are 
inadequate to evaluate the impairment in the veteran's 
earning capacity due to his service-connected bilateral 
hearing loss and concludes that referral for application of 
extraschedular provisions is not warranted.  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his service-connected bilateral 
hearing loss on both a schedular and an extraschedular basis.  
Accordingly, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be 
denied.  


ORDER

Entitlement to an effective date of July 19, 1994, for 
service connection for tinnitus is granted.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


